Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-2005

NLRB v. DA Nolt Inc
Precedential or Non-Precedential: Precedential

Docket No. 04-2321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"NLRB v. DA Nolt Inc" (2005). 2005 Decisions. Paper 912.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/912


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                 Nos. 04-2321, 04-2681


                      NATIONAL LABOR RELATIONS BOARD

                                                 Petitioner/Cross-Respondent
                                            v.

                                    D.A. NOLT, INC.


                                         Respondent/Cross-Petitioner




              Application for Enforcement and Cross-Petition for Review
                  of an Order of the National Labor Relations Board
                         (Nos. 4-CA-30325-1, 4-CA-30325-2)




                               Argued: February 14, 2005

             Before: SLOVITER, AMBRO and ALDISERT, Circuit Judges




                              AMENDED JUDGMENT
                                       ______
      This cause came to be heard upon an application filed by the National Labor

Relations Board, to enforce an order of the National Labor Relations Board in Board Case

Nos. 4-CA-30325-1 and 4-CA-30325-2, issued against said Respondent, D.A. Nolt, Inc.,

its officers, agents, successors, and assigns, on December 15, 2003, and upon a cross-
petition for review of said Order filed by Respondent. The Court heard argument of

respective counsel on February 14, 2005, and has considered the briefs and transcript of

record filed in this cause. On May 4, 2005, the Court handed down its opinion. In

conformity therewith, it is hereby

   ORDERED AND ADJUDGED by the Court that the Respondent, D.A. Nolt, Inc.,

Berlin, New Jersey, its officers, agents, successors, and assigns, shall

1. Cease and desist from

   a. Refusing to recognize and bargain with the Union as the exclusive collective-
      bargaining representative of its employees in the following appropriate units:

       i. Residential unit: All journeymen roofers, helpers, foremen and all employees
          performing residential re-roofing, and slate, tile and shingle work on any job or
          project within the jurisdiction of the Union; excluding office clerical personnel,
          principals, guards and supervisors as defined in the Act.

       ii. Commercial unit: All journeymen roofers, apprentices and foremen and all
           employees performing commercial roofing work within the jurisdiction of the
           Union.

   b. In any like or related manner interfering with, restraining, or coercing its
      employees in the exercise of the rights guaranteed them by Section 7 of the Act.

2. Take the following affirmative action necessary to effectuate the policies of the Act.

   a. Recognize the Union as the exclusive collective-bargaining representative of the
      employees in the above-described residential and commercial units.

   b. On request, bargain with the Union as the exclusive representative of its employees
      in the residential bargaining unit, set forth above, concerning terms and conditions
      of employment and, if an understanding is reached, embody the understanding in a
      signed agreement.

   c. Within 14 days after service by the Region, post at its facility in Berlin, New
      Jersey, copies of the attached notice marked “Appendix.” Copies of the notice, on
      forms provided by the Regional Director for Region 4, after being signed by the
         Respondent and maintained for 60 consecutive days in conspicuous places,
         including all places where notices to employees are customarily posted.
         Reasonable steps shall be taken by the Respondent to ensure that the notices are
         not altered, defaced, or covered by any other material. In the event that, during the
         pendency of these proceedings, the Respondent has gone out of business or closed
         the facility involved in these proceedings, the Respondent shall duplicate and mail,
         at its own expense, a copy of the notice to all current employees and former
         employees employed by the Respondent at any time since May 1, 2001.

   d. Within 21 days after service by the Region, file with the Regional Director a sworn
      certification of a responsible official on a form provided by the Region attesting to
      the steps that the Respondent has taken to comply.


   IT IS FURTHER ADJUDGED AND ORDERED that the parties shall bear their own

costs.

                                             Attest:

                                            ____________________________
                                             Clerk
DATED: June 22, 2005